Title: To Alexander Hamilton from James Wilkinson, 16 August 1799
From: Wilkinson, James
To: Hamilton, Alexander


Sir
N: York August 16th: 1799

I send you the only Letter Book I have with me—unfortunately the most material one has been left behind.
The inaccuracies of the copiest may be readily excused, but the frivolity & fallibility of Intellect, too current in my correspondence with the Minister, will require an exertion of your indulgence. My humiliation has been profound, my sufferings exquisite, whether justly or unjustly you can best determine; but the Issue is I flatter myself closed forever, & I now look forward to better & to brighter Days, content to forget the irritations, which have ensued the conflicts of principle & power.
I am sensible the perusal is hardly worth your time, yet you may, perhaps, pick out of my observations respecting Cox’s machinations, the dispositions of the Western People generally, & the defence of our Mississippi Possession in particular, some Ideas which may not again occur to me. Would you remark in the course of my communications to the Minister, any circumstance worthy explanation, you have only to note it to me.
I must express my regret for not being able to find the Letter wrote Mr. McHenry in Decr. or Jany: 97.8. in which while conjuring Him not to urge the presidential sanction to his Essay, for the government of the Troops, I add “in the mean time permit me to refer you to Col Hamilton, for his Opinion on the subject, as I consider Him the ablest military Judge of our Country; this opinion is not founded on any personal Intimacy with Col. H but is the result of informations on which I can rely.” This Letter was I believe marked private & therefore has not been copied into the Book, yet I made reference to it, in my Letter to the Minister of the 10th April last, wherein I observe “It is with singular pleasure I receive orders to address myself to Major General Hamilton; you possess strong testimony of my high respect for his Military Talents, and it will be my study to merit his confidence & his approbation.” I am ashamed to tresspass this detail on you, but anterior conversations held in the fullness of my Heart makes it necessary.
I send you also for your amusement, Loyds Campaigns, with Lindsays miscellany, containing his own & Tempelhoffes strictures on the Works of the first. Neither are exempt from Errors & prejudices, but I think much useful information may [be] culled from them. I am better this morning, under my antiphlogistic regimen, yet the sensorium continues deranged, tho not insensible of the report & the attachment due to you from
Your obliged & affectionate
Ja Wilkinson
Majr Genl Hamilton
